10-3069-ag
Azeem v. Holder
                                                                                BIA
                                                                        A095 956 988
                   UNITED STATES COURT OF APPEALS
                       FOR THE SECOND CIRCUIT

                           SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY
ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL
RULE OF APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING
A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE
FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”).
A PARTY CITING A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT
REPRESENTED BY COUNSEL.

     At a stated term of the United States Court of Appeals
for the Second Circuit, held at the Daniel Patrick Moynihan
United States Courthouse, 500 Pearl Street, in the City of New
York, on the 7th day of October, two thousand eleven.

PRESENT:
         JON O. NEWMAN,
         JOSÉ A. CABRANES,
         RAYMOND J. LOHIER, JR.,
                  Circuit Judges.
______________________________________

MUHAMMAD AZEEM, AKA AZEEM MUHAMMAD,
         Petitioner,
                                                                   10-3069-ag
                  v.                                                      NAC

ERIC H. HOLDER, JR., UNITED STATES
ATTORNEY GENERAL,
         Respondent.
______________________________________

FOR PETITIONER:                Usman B. Ahmad, Long Island City, New
                               York.
FOR RESPONDENT:                Tony West, Assistant Attorney General;
                               Blair O’Connor, Assistant Director;
                               Kathryn Moore, Trial Attorney, Office
                               of   Immigration   Litigation,   Civil
                               Division, United States Department of
                               Justice, Washington, D.C.
     UPON DUE CONSIDERATION of this petition for review of a

Board of Immigration Appeals (“BIA”) decision, it is hereby

ORDERED, ADJUDGED, AND DECREED that the petition for review is

DENIED.

     Muhammad Azeem, a native and citizen of Pakistan, seeks

review of a June 30, 2010, decision of the BIA denying his

motion to reopen his removal proceedings.*             In re Muhammad

Azeem, No. A095 956 988 (B.I.A. June 30, 2010).          We assume the

parties’ familiarity with the underlying facts and procedural

history of the case.

     We review the BIA’s denial of a motion to reopen for

abuse of discretion.      See Ali v. Gonzales, 448 F.3d 515, 517

(2d Cir. 2006).       The BIA did not abuse its discretion in

denying Azeem’s motion to reopen as untimely.              See id.     A

motion to reopen must generally be filed no later than 90 days

after the date on which the final administrative decision was

rendered in the proceedings sought to be reopened.                See 8

U.S.C. § 1229a(c)(7)(C).         Azeem concedes that his motion,

filed in March 2010, was untimely, because the BIA issued a



     *
       Although Azeem titled his motion a “motion to reconsider,” the BIA
construed it as a motion to reopen. Azeem does not challenge this aspect
of the BIA’s decision.

                                  -2-
final order of removal in October 2008.                   See id.

       Furthermore, the BIA did not err in concluding that Azeem

failed    to     submit    material        evidence      of    changed    country

conditions       as    required     to    warrant     consideration        of    his

untimely motion.          See 8 U.S.C. § 1229a(c)(7)(C)(ii).                Azeem

argues    that    his    evidence        demonstrated     increased      violence

against Shia Muslims throughout Pakistan.                     As the BIA found,

however, almost all of the evidence Azeem submitted pertained

to attacks on Pakistani government, police, and military

targets, rather than Shia Muslims.                Because this evidence did

not relate to the treatment of Shia Muslims, which was the

basis of Azeem’s fear of persecution, the BIA did not err in

concluding that it was not material to his claim.                        See Zheng

Zhong Chen v. Gonzales, 437 F.3d 267, 270 (2d Cir. 2006).

       Although Azeem submitted one article reporting an attack

against Shia Muslims, as the BIA observed, this article noted

that    “[e]xtremist       Sunnis    and       Shiites   have    targeted       each

other’s leaders in violence that dates from well before the

2001 terrorist attacks in the United States.”                         The article

thus implies that the incident did not reflect a change in

conditions for the Shiite minority in Pakistan, but rather a

continuation of conditions that had prevailed since before

Azeem’s    2006       hearing.      Accordingly,         the    BIA    reasonably

                                         -3-
concluded that Azeem did not show a material change in country

conditions sufficient to excuse the untimely filing of his

motion.    See In re S-Y-G-, 24 I. & N. Dec. 247, 253 (B.I.A.

2007).

    For the foregoing reasons, the petition for review is

DENIED.    As we have completed our review, any stay of removal

that the Court previously granted in this petition is VACATED,

and any pending motion for a stay of removal in this petition

is DISMISSED as moot.    Any pending request for oral argument

in this petition is DENIED in accordance with Federal Rule of

Appellate Procedure 34(a)(2), and Second Circuit Local Rule

34.1(b).

                              FOR THE COURT:
                              Catherine O’Hagan Wolfe, Clerk




                               -4-